Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019, and 06/29/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments

The following is a final office action in response to applicant’s amendment filed on 11/18/2020 for response of the office action mailed on 10/20/2020. The claims 1, 27 and 33 have been amended. No claim has been cancelled. No new claim has been added. Therefore, claims 1-3, 5-6, 27-30, 33-35, 37 and 39 are pending and addressed below.
Response to Arguments
Applicant’s arguments filed on 11/30/2020 with respect to claims 1, 27 and 33 have been considered but are moot because the arguments relate to newly added limitations addressed in instant Office action with newly identified prior art, thus rendering the Applicant’s arguments moot.
Regarding claim 1, the applicant’s arguments assert that the combination of Choi, Fujishiro, Damnjanovic, and Lan, individually or in any combination, fail to disclose or suggest at least, "configuration information indicating at least one of ... a cycle of semi-persistent scheduling reconfiguration or activation ... feeding back, by the user equipment and based on the received configuration information, a preamble indicating a measured downlink channel state information responsive to the determination that the data transport block was not received,”. The 
Regarding the limitations “a cycle of semi-persistent scheduling reconfiguration or activation”, Fujishiro teaches the receiver receives a message including configuration information indicating a configuration of the semi-persistent scheduling from the base station. The controller determines, if activation notification information indicating the semi-persistent scheduling is activated is included in the message, that the semi-persistent scheduling corresponding to the configuration information is activated, see [0030]. FIG. 7 and FIG. 8 illustrate the operations for two different embodiments. FIG. 7, in step S102, the transmitter 210 of the eNB 200 transmits the SPS activation PDCCH (SPS activation) to the UE 100-1. It is noted that the transmitter 210 of the eNB 200 may transmit the SPS activation PDCCH a plurality number of times before step S104. Again in step S106, the transmitter 210 of the eNB 200 transmits the SPS activation PDCCH to each UE 100, see [0097]-[0106]. Fujishiro also teaches, in the SPS, one piece of scheduling information is applied not only to one subframe but also to a large number of subsequent subframes. That is, by periodically applying a radio resource and a transport format indicated by the scheduling information, an overhead involved with transmission of the scheduling information is reduced, see [0078]. This technique is used for a cycle of semi-persistent scheduling reconfiguration or activation.
Regarding claims 27 and 33, the claim contains similar features as recited in claim 1,
thus is rejected for the same reason as stated above.
Regarding claims 2-3, 5-6, 28-30, 34-35, 37 and 39, these claims depend from claims 1, 27 and 33 respectively, and thus are rejected for the same reason stated above for claims 1, 27 and 33 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention. 
  
 	Claim 1 recites the following subject matter with insufficient antecedent basis issue, for which the Examiner recommends the amendments to overcome this rejection:
	Regarding claim 1, amend line 8 thereof to recite: “...a preamble indicating [[a]] measured downlink channel state information ….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 6, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US 20080247391, henceforth “Choi”)  in view of Fujishiro et al. (US 20180026803, henceforth “Fujishiro”) and in view of Liu et al. (US 20140086176, henceforth “Liu”).
Examiner’s note: in what follows, references are drawn to Choi unless otherwise mentioned.
Regarding claim 1, Choi teaches a method for wireless communication, comprising:
(The missing/crossed out limitations will be discussed in view of Fujishiro.) at least one of 
a number of transport blocks which require feedback from the user equipment (Examiner’s note: the examiner addressed the third option of 3 options.), 
a number of feedbacks required within a periodicity (Examiner’s note: the examiner addressed the third option of 3 options.), or 
(The missing/crossed out limitations will be discussed in view of Fujishiro.);
 determining, by the user equipment, that a data transport block was not received (Fig. 3 when a frame error occurs while the terminal receives multicast service data from the base station in a DL frame 310, the terminal sends a notification indicating the occurrence of an error to the base station, see [0039]-[0044]. Here, the terminal determined that it did not received a data due to frame error.); and 
feeding back, by the user equipment, and (FIG. 1, at steps 120 and 125, the UE receives access grant and pilot respectively.  At step 135, the UE feedbacks CQI information, see [0028]-[0031]. Fig. 4, if the number of times the terminal has successfully received a frame is less than N, the terminal feeds back its CQI to the base station while staying in the feedback state 405. Even though terminal is in the non-feedback state 415, if an error occurs during its frame reception, the terminal transitions back to the feedback state 405 and feeds back CQI to the base station, see [0045]-[0050]. The missing/crossed out limitations will be discussed in view of Liu.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) receiving, by a user equipment, configuration information indicating (2) a cycle of semi-persistent scheduling reconfiguration or activation, (3) feeding back, by the user equipment, and based on the received configuration information, a preamble indicating a measured downlink channel state information. However, Fujishiro discloses the missing/crossed limitations comprising: (1) receiving, by a user equipment, configuration information indicating (2) a cycle of semi-persistent scheduling reconfiguration or activation (For both 1 and 2: The receiver receives a message including configuration information indicating a configuration of the semi-persistent scheduling from the base station. The controller determines, if activation notification information indicating the semi-persistent scheduling is activated is included in the message, that the semi-persistent scheduling corresponding to the configuration information is activated, see [0030]. FIG. 7 and FIG. 8 illustrate the operations for two different embodiments.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Fujishiro in order to make a more effective method by realizing efficient multicast transmission, see (Fujishiro, [0085].).
Liu discloses the missing/crossed limitations comprising: (3) feeding back, by the user equipment, and based on the received configuration information, a preamble indicating a measured downlink channel state information (FIG. 8a illustrates a flow diagram of operations 800 occurring in a UE as the UE participates in a random access procedure. At block 802, the UE performs a cell search procedure. At blocks 805 and 807, the UE receive set(s) of first and second RACH parameters. At block 809, the UE selects one of sets of second RACH parameters. At block 811, the UE uses values of the selected set of second RACH parameters to monitor for a CSI-RS. The use of the values of the selected set of second RACH parameters permits the UE to identify a CSI-RS as transmitted by the device. The UE measures the signal strength of the CSI-RS as transmitted by the device and uses the measured signal strength to determine a pathloss for the device. At block 813, the UE transmits a RACH preamble using the values in the selected set of second RACH parameters and/or the group of identifiers associated with the selected set of second RACH parameters, see [0122]-[0128].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Liu in order to make a more effective method by improving coverage in poor signal areas, improving throughput, increasing reliability, see (Liu, [0036].).
Regarding claim 27, Choi teaches an apparatus for wireless communication, comprising: 
(The missing/crossed out limitations will be discussed in view of Liu.); and 
(The missing/crossed out limitations will be discussed in view of Liu.), cause the apparatus at least to:
(The missing/crossed out limitations will be discussed in view of  Fujishiro.) at least one of 
a number of transport blocks which require feedback from the user equipment (Examiner’s note: the examiner addressed the third option of 3 options.), 
a number of feedbacks required within a periodicity (Examiner’s note: the examiner addressed the third option of 3 options.), or 
(The missing/crossed out limitations will be discussed in view of Fujishiro.); 
determine that a data transport block was not received (Fig. 3 when a frame error occurs while the terminal receives multicast service data from the base station in a DL frame 310, the terminal sends a notification indicating the occurrence of an error to the base station, see [0041]. Here, the terminal determined that it did not received a data due to frame error.); and 
feedback, (FIG. 1, at steps 120 and 125, the UE receives access grant and pilot respectively.  At step 135, the UE feedbacks CQI information, see [0028]-[0031]. Fig. 4, if the number of times the terminal has successfully received a frame is less than N, the terminal feeds back its CQI to the base station while staying in the feedback state 405. Even though terminal is in the non-feedback state 415, if an error occurs during its frame reception, the terminal transitions back to the feedback state 405 and feeds back CQI to the base station, see [0045]-[0050]. The missing/crossed out limitations will be discussed in view of Liu.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) at least one processor, (2) at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, (3) receive configuration information indicating, (4) a cycle of semi-persistent scheduling reconfiguration or activation, (5) feedback, based on the received configuration information, a preamble indicating measured downlink channel state information. However, Liu discloses the missing/crossed limitations comprising: (1) at least one processor (Fig. 12 item 1215, see [0153]), (2) at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (The elements of communications device 1200 may be implemented as software executing in a processor, controller, application specific integrated circuit, or so on. In yet another alternative, the elements of communications device 1200 may be implemented as a combination of software and/or hardware, see [0152]), (5) feedback, based on the received configuration information, a preamble indicating measured downlink channel state information (FIG. 8a illustrates a flow diagram of operations 800 occurring in a UE as the UE participates in a random access procedure. At block 802, the UE performs a cell search procedure. At blocks 805 and 807, the UE receive set(s) of first and second RACH parameters. At block 809, the UE selects one of sets of second RACH parameters. At block 811, the UE uses values of the selected set of second RACH parameters to monitor for a CSI-RS. The use of the values of the selected set of second RACH parameters permits the UE to identify a CSI-RS as transmitted by the device. The UE measures the signal strength of the CSI-RS as transmitted by the device and uses the measured signal strength to determine a pathloss for the device. At block 813, the UE transmits a RACH preamble using the values in the selected set of second RACH parameters and/or the group of identifiers associated with the selected set of second RACH parameters, see [0122]-[0128].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Liu in order to make a more effective method by improving coverage in poor signal areas, improving throughput, increasing reliability, see (Liu, [0036].).
Fujishiro discloses the missing/crossed limitations comprising: (3) receive configuration information indicating, (4) a cycle of semi-persistent scheduling reconfiguration or activation (For both 3 and 4: The receiver receives a message including configuration information indicating a configuration of the semi-persistent scheduling from the base station. The controller determines, if activation notification information indicating the semi-persistent scheduling is activated is included in the message, that the semi-persistent scheduling corresponding to the configuration information is activated, see [0030]. FIG. 7 and FIG. 8 illustrate the operations for two different embodiments.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Fujishiro in order to make a more effective method by realizing efficient multicast transmission, see (Fujishiro, [0085].).
Regarding claim 6, Choi, Fujishiro and Liu teach all the claim limitations of claim 1 above; and Choi further teaches wherein the measured downlink channel state information comprises at least one of a channel quality index, a reference signal received power, a reference signal received quality, a reference signal strength indication, or a signal to interference plus noise ratio (CQI includes Signal Interference to Noise Ratio (SINR) and/or Bit Error Ratio (BER), see [0030]. Examiner’s note: Examiner addressed at least one option of 5 options.).
 Regarding claim 30, Choi, Fujishiro and Liu teach all the claim limitations of claim 27 above; and Choi further teaches wherein the measured downlink channel state information comprises at least one of a channel quality index, a reference signal received power, a reference signal received quality, a reference signal strength indication, or a signal to interference plus noise ratio (CQI includes Signal Interference to Noise Ratio (SINR) and/or Bit Error Ratio (BER), see [0030]. Examiner’s note: the examiner addressed at least one option of 5 options.).
Claims 33, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US 20080247391, henceforth “Choi”) in view of Fujishiro et al. (US 20180026803, henceforth “Fujishiro”), Liu et al. (US 20140086176, henceforth “Liu”) and further in view of Lan et al.  (US 20130242913, henceforth “Lan”).
Regarding claim 33, Choi teaches an apparatus for wireless communication, comprising: 
(The missing/crossed out limitations will be discussed in view of Liu.); and 
(The missing/crossed out limitations will be discussed in view of Liu.), cause the apparatus at least to:
(The missing/crossed out limitations will be discussed in view of Fujishiro.) at least one of 
a number of transport blocks which require feedback from the user equipment (Examiner’s note: the examiner addressed the third option of 3 options.), 
a number of feedbacks required within a periodicity(Examiner’s note: the examiner addressed the third option of 3 options.), or 
(The missing/crossed out limitations will be discussed in view of Fujishiro.);
send a data transport block to the user equipment (Fig. 1 step 140, the base station 100 transmits data to the terminal 105, [0030].);
 	receive a feedback, (FIG. 1, at steps 120 and 125, the UE receives access grant and pilot respectively.  At step 135, the UE feedbacks CQI information, see [0028]-[0031]. Fig. 4, if the number of times the terminal has successfully received a frame is less than N, the terminal feeds back its CQI to the base station while staying in the feedback state 405. Even though terminal is in the non-feedback state 415, if an error occurs during its frame reception, the terminal transitions back to the feedback state 405 and feeds back CQI to the base station, see [0045]-[0050]. The missing/crossed out limitations will be discussed in view of Liu.).; and 
(The missing/crossed out limitations will be discussed in view of Lan.).  
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) at least one processor (2) at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, (3) send, to a user equipment, configuration information indicating, (4) a cycle of semi-persistent scheduling reconfiguration or activation, (5) receive a feedback, based on the received configuration information, from the user equipment, the feedback comprising a preamble indicating measured downlink channel state information and indicative of non-reception of the data transport block by the user equipment, (6) retransmit the data transport block by an access node according to the received preamble.
However, Liu discloses the missing/crossed limitations comprising: (1) at least one processor (Fig. 12 item 1215, see [0153]), (2) at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (The elements of communications device 1200 may be implemented as software executing in a processor, controller, application specific integrated circuit, or so on. In yet another alternative, the elements of communications device 1200 may be implemented as a combination of software and/or hardware, see [0152].), (5) receive a feedback, based on the received configuration information, from the user equipment, the feedback comprising a preamble indicating measured downlink channel state information and indicative of non-reception of the data transport block by the user equipment (FIG. 8a illustrates a flow diagram of operations 800 occurring in a UE as the UE participates in a random access procedure. At block 802, the UE performs a cell search procedure. At blocks 805 and 807, the UE receive set(s) of first and second RACH parameters. At block 809, the UE selects one of sets of second RACH parameters. At block 811, the UE uses values of the selected set of second RACH parameters to monitor for a CSI-RS. The use of the values of the selected set of second RACH parameters permits the UE to identify a CSI-RS as transmitted by the device. The UE measures the signal strength of the CSI-RS as transmitted by the device and uses the measured signal strength to determine a pathloss for the device. At block 813, the UE transmits a RACH preamble using the values in the selected set of second RACH parameters and/or the group of identifiers associated with the selected set of second RACH parameters, see [0122]-[0128].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Liu in order to make a more effective apparatus by improving coverage in poor signal areas, improving throughput, increasing reliability, see (Liu, [0036].).
Fujishiro discloses the missing/crossed limitations comprising: (3) send, to a user equipment, configuration information indicating, (4) a cycle of semi-persistent scheduling reconfiguration or activation (For both 3 and 4: The receiver receives a message including configuration information indicating a configuration of the semi-persistent scheduling from the base station. The controller determines, if activation notification information indicating the semi-persistent scheduling is activated is included in the message, that the semi-persistent scheduling corresponding to the configuration information is activated, see [0030]. FIG. 7 and FIG. 8 illustrate the operations for two different embodiments.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Fujishiro in order to make a more effective apparatus by realizing efficient multicast transmission, see (Fujishiro, [0085].).
Lan discloses the missing/crossed limitations comprising: (5) retransmit the data transport block by an access node according to the received preamble (Fig. 11 in step 1107, the BS retransmits selectively the downlink data by according to the uplink response signal fed back via the uplink resource, see [0167].).  
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Lan in order to make a more effective apparatus by avoiding unnecessary data retransmission, see (Lan, [0139].).
Regarding claim 37, Choi, Fujishiro, Liu and Lan teach all the claim limitations of claim 33 above; and Choi further teaches wherein the measured downlink channel state information comprises at least one of a channel quality index, reference signal received power, reference signal received quality, a reference signal strength indication, or a signal to interference plus noise ratio (CQI includes Signal Interference to Noise Ratio (SINR) and/or Bit Error Ratio (BER), see [0030]. Examiner’s note: the examiner addressed at least one option of 5 options.).
  	 Claims 2, 3, 5, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US 20080247391, henceforth “Choi”) in view of Fujishiro et al. (US 20180026803, henceforth “Fujishiro”), Liu et al. (US 20140086176, henceforth “Liu”) and further in view of Li et al. (US 20150016312, henceforth “Li”).
Regarding claim 2, Choi, Fujishiro, and Liu teach all the claim limitations of claim 1 above; and Choi further teaches wherein (The missing/crossed out limitations will be discussed in view of Li).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) the preamble comprises a physical random access channel preamble. However, Li discloses the missing/crossed limitations comprising: (1) the preamble comprises a physical random access channel preamble (The preamble is a Physical Random Access Channel (PRACH) preamble, see [0086].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Li in order to make a more effective method by enhancing a detection reliability, see (Li, [0147].).
Regarding claim 3, Choi, Fujishiro, and Liu teach all the claim limitations of claim 1 above; and Choi further teaches wherein the measured downlink channel state information is indicated based on one of: 
(The missing/crossed out limitations will be discussed in view of Li), or
a predefined relationship between the identifier of the preamble and a relative channel state information (Examiner’s note: the examiner addressed first option of 2 options.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information. However, Li discloses the missing/crossed limitations comprising: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information (Table 3 provides a PRACH resource configurations and preamble groups with respect to path-loss ranges, see [0158]. Fig. 12, a UE determines a path-loss in operation 1210. The measured path-loss parameter is an indication of the downlink channel state. Then, the UE performs a mapping for a PRACH resource configuration relative to path-loss range categories in operation 1220. The UE subsequently determines a PRACH resource configuration based on the path-loss in operation 1230. The UE further determines a random access preamble in a respective preamble group in operation 1240 (based on Table 3), see [0160]. So, a predefined relationship exists between an identifier of the preamble and the measured downlink channel state information, such as a path-loss parameter.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Li in order to make a more effective method by enhancing a detection reliability, see (Li, [0147].).
Regarding claim 5, Choi, Fujishiro, and Liu teach all the claim limitations of claim 3 above; and Choi further teaches wherein (The missing/crossed out limitations will be discussed in view of Li).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) the relative channel state information is a difference between the channel state information allocated by a base station and observed channel status. (2) However, Li discloses the missing/crossed limitations comprising (1) the relative channel state information is a difference between the channel state information allocated by a base station and observed channel status (Table 2 provides a PRACH resource configurations relative to path-loss ranges. Part of the information in Table 2 is broadcasted by the eNB 102 in a SIB. The eNB 102 includes a number of PRACH (RA preamble) repetitions, from a set of predetermined number of PRACH repetitions, and respective path-loss ranges in a SIB such as a first SIB (SIB1) or a second SIB (SIB2), see [0135]. These steps are equivalent to allocation of the channel state information by the eNB 102. The channel state information (CSI) is determined by a mobile station apparatus, see [0074]. From these two parameters, the relative channel state information is determined based on the difference between the channel state information allocated by a base station and determined channel status.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Li in order to make a more effective method by enhancing a detection reliability, see (Li, [0147].).
Regarding claim 28, Choi, Fujishiro, and Liu teach all the claim limitations of claim 27 above; and Choi further teaches wherein (The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) the preamble comprises a physical random access channel preamble. However, Li discloses the missing/crossed limitations comprising: (1) the preamble comprises a physical random access channel preamble (The preamble is a Physical Random Access Channel (PRACH) preamble, see [0086].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Choi in order to make a more effective apparatus by enhancing a detection reliability, see (Li, [0147].).
Regarding claim 29, Choi, Fujishiro, and Liu teach all the claim limitations of claim 27 above; and Choi further teaches wherein the measured downlink channel state information is indicated based on one of: 
(The missing/crossed out limitations will be discussed in view of Li), or
a predefined relationship between the identifier of the preamble and relative channel state information indicating a difference between channel station information allocated by a base station and the measured downlink channel state information (Examiner’s note: the examiner addressed first option of 2 options.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information. However, Li discloses the missing/crossed limitations comprising: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information (Table 3 provides a PRACH resource configurations and preamble groups with respect to path-loss ranges, see [0158]. Fig. 12, a UE determines a path-loss in operation 1210. The measured path-loss parameter is an indication of the downlink channel state. Then, the UE performs a mapping for a PRACH resource configuration relative to path-loss range categories in operation 1220. The UE can subsequently determine a PRACH resource configuration based on the path-loss in operation 1230. The UE further determines a random access preamble in a respective preamble group in operation 1240 (based on Table 3), see [0160]. So, a predefined relationship exists between an identifier of the preamble and the measured downlink channel state information, such as a path-loss parameter.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Li in order to make a more effective apparatus by enhancing a detection reliability, see (Li, [0147].).
Claims 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US 20080247391, henceforth “Choi”) in view of Fujishiro et al. (US 20180026803, henceforth “Fujishiro”), Liu et al. (US 20140086176, henceforth “Liu”), Lan et al.  (US 20130242913, henceforth “Lan”) and further in view of Li et al. (US 20150016312, henceforth “Li”).
Regarding claim 34, Choi, Fujishiro, Liu and Lan teach all the claim limitations of claim 33 above; and Choi further teaches wherein (The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) the preamble comprises a physical random access channel preamble. However, Li discloses the missing/crossed limitations comprising: (1) the preamble comprises a physical random access channel preamble (The preamble is a Physical Random Access Channel (PRACH) preamble, see [0086].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Li in order to make a more effective apparatus by enhancing a detection reliability, see (Li, [0147].).
Regarding claim 35, Choi, Fujishiro, Liu and Lan teach all the claim limitations of claim 33 above; and Choi further teaches wherein the measured downlink channel state information is indicated based on one of: 
(The missing/crossed out limitations will be discussed in view of Li.), or
a predefined relationship between the identifier of the preamble and relative channel state information indicating a difference between channel station information allocated by a base station and the measured downlink channel state information (Examiner’s note: the examiner addressed first option of 2 options.).
As noted above, Lan is silent about the aforementioned missing/crossed limitations of: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information. However, Li discloses the missing/crossed limitations comprising: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information (Table 3 provides a PRACH resource configurations and preamble groups with respect to path-loss ranges, see [0158]. Fig. 12, a UE determines a path-loss in operation 1210. The measured path-loss parameter is an indication of the downlink channel state. Then, the UE performs a mapping for a PRACH resource configuration relative to path-loss range categories in operation 1220. The UE can subsequently determine a PRACH resource configuration based on the path-loss in operation 1230. The UE further determines a random access preamble in a respective preamble group in operation 1240 (based on Table 3), see [0160]. So, a predefined relationship exists between an identifier of the preamble and the measured downlink channel state information, such as a path-loss parameter.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Li in order to make a more effective apparatus by enhancing a detection reliability, see (Li, [0147].).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US 20080247391, henceforth “Choi”) in view of Fujishiro et al. (US 20180026803, henceforth “Fujishiro”), Liu et al. (US 20140086176, henceforth “Liu”), Lan et al.  (US 20130242913, henceforth “Lan”) and in view of Aiba et al. (US 20120099553, henceforth “Aiba”).
Regarding claim 39, Choi, Fujishiro, Liu and Lan teach all the claim limitations of claim 33 above; and Choi further teaches wherein (The missing/crossed out limitations will be discussed in view of  Liu.) cause the apparatus to: 
(The missing/crossed out limitations will be discussed in view of Aiba.), and 
(The missing/crossed out limitations will be discussed in view of Aiba.).   
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) the at least one memory and the computer program code are further configured to, with the at least one processor (2) select at least one of a modulation and coding scheme, (3) wherein the retransmitting comprises applying the selected modulation and coding scheme or the repetition level.
However, Liu discloses the missing/crossed limitations comprising: (1) the at least one memory and the computer program code are further configured to, with the at least one processor (The elements of communications device 1200 may be implemented as software executing in a processor, controller, application specific integrated circuit, or so on. In yet another alternative, the elements of communications device 1200 may be implemented as a combination of software and/or hardware, see [0152].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Liu in order to make a more effective method by improving coverage in poor signal areas, improving throughput, increasing reliability, see (Liu, [0036].).
 Aiba discloses the missing/crossed limitations comprising (2) select at least one of a modulation and coding scheme or a repetition level based on the preamble (Fig. 4, the base station apparatus uses the plurality of PDCCHs to allocate the plurality of PDSCHs and transmits to the mobile station apparatus the control information (such as resource allocation information, MCS (Modulation and Coding Scheme) information, and HARQ process information) for transmitting the plurality of downlink transport blocks, see [0092]. The base station apparatus selects at least one of a modulation and coding scheme. Examiner’s note: the examiner addressed first option of 2 options.), (3) wherein the retransmitting comprises applying the selected modulation and coding scheme or the repetition level (The selected modulation and coding scheme is applied for transmission, see [0092]. Examiner’s note: the examiner addressed first option of 2 options.).   
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Aiba in order to make a more effective apparatus by lowering transmission power, see (Aiba, [0024].).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/M.M.M./Examiner, Art Unit 2411  

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411